United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-3803
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                          Andrew Joseph Sarchett

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                           Submitted: May 3, 2022
                             Filed: May 6, 2022
                               [Unpublished]
                               ____________

Before BENTON, ARNOLD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       Andrew Sarchett appeals the sentence imposed by the district court1 following
this court’s remand for resentencing on his conviction for a drug offense. On appeal,
Mr. Sarchett argues that the district court erred in determining the relevant conduct,
imposed a substantively unreasonable sentence, and erred in ordering restitution.

      Upon careful review, we conclude the district court did not clearly err in
finding that Mr. Sarchett was responsible for materials found in his girlfriend’s
vehicle and residence. See United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015)
(construction and application of Guidelines are reviewed de novo; factual findings
are reviewed for clear error); United States v. Fetlow, 21 F.3d 243, 248 (8th Cir.
1994) (sentencing court may consider any relevant information, provided that the
information has sufficient indicia of reliability to support its probable accuracy).

       We also conclude that the district court did not impose a substantively
unreasonable sentence, as the court properly considered the factors listed in 18 U.S.C.
§ 3553(a), and did not err in weighing the relevant factors. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors); see also United States v. Mangum, 625 F.3d 466, 469-70 (8th
Cir. 2010) (upward variance was reasonable where court made individualized
assessment based on facts presented).

       Finally, we conclude that the district court did not err in reimposing restitution,
as it found that Mr. Sarchett was responsible for the methamphetamine lab in the
residence, the owner of which incurred the cleanup costs. See United States v.


      1
       The Honorable C. J. Williams, United States District Judge for the Northern
District of Iowa.

                                           -2-
Carpenter, 841 F.3d 1057, 1060 (8th Cir. 2016) (district court’s decision to award
restitution is reviewed for abuse of discretion, but any fact findings as to amount are
reviewed for clear error; government bears burden of proving restitution amount
based on preponderance of evidence).

      Accordingly, we affirm.
                     ______________________________




                                          -3-